DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 5, 8, and 12 amended by Applicant in the response filed 9/22/2020.  Claims 4 and 11 canceled by Applicant in the response filed 9/22/2020.  Claims 1-3, 5-10 and 12-14 are pending.
All rejections of the prior Office Action have been withdrawn.  New grounds of rejection are as follows:
Claims 1-3, 5-10, and 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al (CN 105727930 A, the citations in this Office Action from the machine translation provided by the Office with this Office Action).
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (CN 105727930 A).
Claims 8-10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (CN 105727930 A) and in further view of Zimmermann et al (US 5,378,350).

Response to Arguments
Applicant’s arguments, see Remarks, filed 9/22/20, with respect to the rejection(s) of claim(s) 1-6 and 8-13 under 35 USC §103 have been fully considered and are persuasive.  Applicant argues that Zimmerman does not disclose or suggest the presently claimed invention because its supported catalytic component contains metals that are not included in the claimed group.  Applicant cites for example where Zimmerman discloses that “catalysts according to the invention which as additional promoter contain a scandium, yttrium or a lanthanum compound or a titanium, zirconium or hafnium compound.”  The Office agrees that Zimmerman does not disclose the claims as amended with a catalytic component consisting of a metal component where the metal component is selected from the metals as claimed.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhou which as applied above discloses a catalytic component consisting of chromium and an alkali metal impregnated on the support.
Further regarding Zimmermann since it is still applied as prior art teaching the obviousness of method steps for preparing a catalyst, Zimmermann is still considered relevant for preparing a supported dehydrogenation catalyst analogous to Zhou even though his invention comprises additional elements.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-10, and 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 contains the limitation “consisting of a metal component” and “wherein the metal component metal component is selected from the group consisting of chromium, vanadium, manganese, iron, cobalt, molybdenum, copper, zinc, cerium, nickel and mixtures thereof.”  Applicant states in the Remarks at Page 1 that this amendment incorporates subject matter from claims 4.  However, the current claim language is inconsistent with the original specification and claim 4.  Specifically, the original specification and claim 4 provide support for metal components comprising anyone selected from an oxide of chromium, vanadium, manganese, iron, cobalt, molybdenum, copper, zinc, cerium and nickel.  The specification also variously describes the metal component comprising oxides of chromium, vanadium, manganese, iron, cobalt, molybdenum, copper, zinc, cerium and nickel at Page 5, Ln 1-4 and the Preparation Example at Page 10.  

Claim Interpretation
For purposes of compact prosecution and consistent with the original specification and Claim 4 in the case that the Applicant inadvertently excluded oxides, Claim 1 is treated as wherein the metal component is selected from the group consisting of oxides of chromium, vanadium, manganese, iron, cobalt, molybdenum, copper, zinc, cerium and nickel, and mixtures thereof.  
In Claim 1 alkali metal is also interpreted as including alkali metal oxides as is consistent with the specification at Page 5, Ln 16.  Furthermore, it is noted that Zhou et al (CN 105727930 A, the citations in this Office Action from the machine translation provided by the Office with this Office Action) also discloses applying an alkali metal nitrate to support materials which when dried and calcined 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al (CN 105727930 A, the citations in this Office Action from the machine translation provided by the Office with this Office Action).
Regarding Claim 1, Zhou discloses a dehydrogenation catalyst for producing propylene (i.e. an olefin) comprising an alumina-zirconia composite oxide as a carrier, chromium oxide as an active component, and alkali metal oxide as additive (see Abstract).  The alumina-zirconia composite oxide carrier therefore corresponds to where zirconia is a sub-support component as presently claimed.  The metal component according to Claim 1 is interpreted to include oxides as supported in page 8, line 4 of the Specification as originally filed.  
Regarding Claim 2, Zhou specifically discloses zirconia in the carrier (see Abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (CN 105727930 A).
As applied to Claim 1, Zhou discloses a catalyst comprising a carrier comprising alumina and zirconia impregnated with a catalytic component consisting of chromium oxide and alkali metal oxide.
Regarding Claim 3, Zhou further discloses the alumina-zirconia composite oxide comprising zirconia in an amount of 2-10% by weight of the alumina (see Abstract and Claim 1).  This range corresponds to a mole fraction ZrO2:Al2O3 is to 0.017 to 0.091 and therefore Zr:Al is 0.034 to 0.182 which overlaps with the recited range (i.e. where ZrO2:Al2O3 is calculated as (0.02 ÷ MW of ZrO2)/(0.98 ÷ MW of Al2O3) = 0.017 and (0.1 ÷ MW of ZrO2)/(0.9 ÷ MW of Al2O3) = 0.091).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the catalyst as disclosed by Zhou where the zirconia mole fraction is in any workable or optimum range overlapping with 0.034 to 0.182 including the claimed range and expect to produce his catalyst suitable for producing olefin by dehydrogenation.
Regarding Claim 5, Zhou discloses the catalyst comprising chromium oxide in an amount of 5 to 15% by weight in terms of the alumina (see Abstract and Claim 1) which overlaps with the claimed range.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the catalyst as disclosed by Zhou where the chromium oxide concentration is in any workable or optimum range overlapping with 5 to 15% by weight in terms of the alumina including the claimed range and expect to produce his catalyst suitable for producing olefin by dehydrogenation.
Regarding Claim 6, the alkali metal according to Claim 1 is interpreted to include oxides as supported by Page 9, Line 19-20 which discloses the catalyst formed by “dipping” an alkali metal oxide and calcining it.
It is also noted that Zhou which expressly discloses forming alkali metal oxide, an alkali metal nitrate is impregnated on the support and calcined at 700°C like the example in the instant specification at Page 10.
Zhou discloses the catalyst where the alkali metal is one or more of sodium, potassium, or lithium in loading of 0.05 to 0.5% by weight in terms of the alumina (see Abstract and Page 2, Ln 44).  Zhou therefore discloses a range for alkali metal up to about 0.47 wt% of the catalyst (i.e. where 100g of the catalyst comprises 93.02 g of alumina, 2% of the alumina = 1.86 g of zirconia, 4% of the alumina = 4.65 g of chromium oxide, and 0.5% of the alumina = 0.47 g of alkali metal).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare a catalyst as disclosed by Zhou where any alkali metal is selected from those disclosed including potassium and expect to produce an active dehydrogenation catalyst as disclosed by Zhou.  It also would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare a catalyst as disclosed by Zhou where the concentration of potassium is 0.5 wt% of the catalyst as so close that prima facie one skilled in the art would have expected them to have the same properties.

Claims 8-10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (CN 105727930 A) and in further view of Zimmermann et al (US 5,378,350).
Regarding Claim 8, Zhou discloses the method comprising:
(1) providing an alumina-zirconia composite oxide carrier;
(2) joining a solution of chromium oxide predecessor and alkali metal predecessor with the carrier and calcining at (see the bottom of Page 1, Claim 9).
Zhou does not specifically disclose the method comprising dipping in oxide of the metal component and oxide of the alkali metal component. Zhou also does not specifically disclose forming a precatalyst according to the second step of Claim 8.
Zimmermann discloses a method where chromium oxide is applied on the an alumina support to produce a catalyst precursor which is then suspended in a solution of the promoter precursor and chromic salt solution dried and heat treated (i.e. calcined) (see Col 3, Ln 29-36 and 59-65).  Given that Zimmermann also discloses a working method for preparing supported dehydrogenation catalyst, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the catalyst as disclosed by Zhou where the zirconia-alumina carrier is made to already contain chromium oxide then subsequently loaded with chromium oxide and alkali promoter as disclosed by Zimmermann and arrive at the claimed invention.  Given that Zimmermann also discloses a method for preparing supported dehydrogenation catalyst, it also would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the catalyst as disclosed by Zhou where the catalytic component are dipped as oxides as disclosed in Zimmermann and thereby arrive at the claimed invention.
Regarding Claim 9, Zhou specifically discloses zirconia in the carrier (see Abstract).
Regarding Claim 10, Zhou further discloses the alumina-zirconia composite oxide comprising zirconia in an amount of 2-10% by weight (see Abstract).  This range corresponds to a mole fraction ZrO2:Al2O3 is to 0.017 to 0.091.  (i.e. where, (0.2 ÷ MW of ZrO2)/(0.98 ÷ MW of Al2O3) = 0.017.
Regarding Claim 12, Zhou discloses the catalyst comprising 5-15% of the chromium oxide which falls within the presently claimed range (see Abstract).
Regarding Claim 13, Zhou discloses the catalyst where the alkali metal is one or more of sodium, potassium, or lithium in loading of 0.05 to 0.5% by weight in terms of the alumina (see Abstract and Page 2, Ln 44).  Zhou therefore discloses a range for alkali metal up to about 0.47 wt% of the catalyst (i.e. where 100g of the catalyst comprises 93.02 g of alumina, 2% of the alumina = 1.86 g of zirconia, 4% of the alumina = 4.65 g of chromium oxide, and 0.5% of the alumina = 0.47 g of alkali metal).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare a catalyst as disclosed by Zhou where any alkali metal is selected from those disclosed including potassium and expect to produce an active dehydrogenation catalyst as disclosed by Zhou.  It also would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare a catalyst as disclosed by Zhou where the concentration of potassium is 0.5 wt% of the catalyst as so close that prima facie one skilled in the art would have expected them to have the same properties.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  The reasons are as explained above in the Response to Arguments.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833.  The examiner can normally be reached on Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL FORREST/Examiner, Art Unit 1732                                                                                                                                                                                                        4/19/2021

/SHENG H DAVIS/Primary Examiner, Art Unit 1732